Case 2:19-cv-05328-DSF-AGR Document 15 Filed 08/07/19 Page 1of1 Page ID #:60

Marshall G. Mintz, Esq. (SB No. 51164)
MINTZ LAW GROUP

11400 West Olympic Blvd., Suite 200
Los Angeles, CA 90067

Tel.: (310) 914-0183

Email: mmintzlaw@gmail.com

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

ADEL F. SAMAAN, M.D., an individual CASE NUMBER

2:19-cv-05328-DSF-AGR
Plaintiff(s),

 

Vv.
AMERICAN POSTAL WORKERS UNION (APWU)

HEALTH PLAN, etc., et al. NOTICE OF DISMISSAL PURSUANT

TO FEDERAL RULES OF CIVIL
PROCEDURE 41 (a) or (c)

 

Defendant(s).

 

PLEASE TAKE NOTICE: (Check one)
M This action is dismissed by the Plaintiff(s) in its entirety.

C1 The Counterclaim brought by Claimant(s) is
dismissed by Claimant(s) in its entirety.

C1 The Cross-Claim brought by Claimants(s) is
dismissed by the Claimant(s) in its entirety.

[1 The Third-party Claim brought by Claimant(s) is
dismissed by the Claimant(s) in its entirety.

CL] ONLY Defendant(s)

 

 

is/are dismissed from (check one) 0 Complaint, D1 Counterclaim, O Cross-claim, 0 Third-Party Claim
brought by

 

The dismissal is made pursuant to F.R.Civ.P. 41(a) or (c).

August 7, 2019 /s/ MARSHALL G. MINTZ
Date Signature of Attorney/Party

 

NOTE: F.R.Civ.P. 41(a): This notice may be filed at any time before service by the adverse party of an answer or of a motion for
summary judgment, whichever first occurs.

F.R.Civ.P. 41(c): Counterclaims, cross-claims & third-party claims may be dismissed before service of a responsive
pleading or prior to the beginning of trial.

 

CV-09 (03/10) NOTICE OF DISMISSAL PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 41(a) or (c)
